DETAILED ACTION
This is a first office action in response to application 17/364,027 filed on June 30, 2021 in which claims 1-31 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending Application No. 17/364,052 to Panshin et al. (“Panshin”), respectively and further in view of U.S. Patent No. 8,793,418 to Evans (“Evans”).
This is a provisional obviousness-type double patenting rejection.
Regarding claim 30 of the instant application, claim 2 of copending Application No. 17/364,052 teaches:
a replaceable print material supply cartridge removably couplable to a host printer (claim 1, line 1: the cartridge is removably couplable because it is replaceable), the cartridge including a print material reservoir (claim 1, line 3) and a logic circuitry package (claim 1, line 8: the logic circuitry recited along with associated structures is viewed as “a package”), the logic circuitry package comprising: 
logic circuitry configured to transmit data communications over a data interface using a clock frequency over a clock interface (claim 1/lines 6-7: the serial bus interface comprises a data contact and a clock contact and communicates with printer; communicating with the printer means transmitting data signals over the data contact using clock signals running at a particular frequency over the clock contact); 

a timer (claim 1/line 4) to operate at a frequency that is higher than the clock frequency (claim 2, lines 1-2), 
wherein the serial data bus interface is to interface with a serial data bus of the host printer (claim 1/lines 6-7), and 
wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command to indicate a time period (claim 1, lines 11-12), the logic circuitry is to: 
cause generation of a low voltage condition on the serial data bus for a duration based on the time period (claim 1, lines 18-22), 
monitor the duration of the time period using the timer (claim 1, line 19), 
cause removal of the low voltage condition on the serial data bus at the end of the time period (claim 1, lines 23-24), and 
cause a return to a high voltage condition on the serial data bus (claim 1, line 23-24).  
Claim 2 of copending Application No. 17/364,052 refers to a “print material reservoir” instead of an “ink reservoir” (in line 2) and returning to a “high voltage” rather than returning to a “default voltage (in line 19).
However, Evans teaches that in an I2C serial bus as that mentioned in copending Application No. 17/364,052, the default voltage is the high voltage (Evans, column 2/lines 47-51: when a bus is idle, the data line is pulled to a high logic state) and 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified claims 1 of the copending application to refer to “default voltage” rather than “high voltage” and “ink reservoir” rather than “reservoir” because in an I2C bus the default voltage is the high voltage and ink is a common example of a print material.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
2.	Claims 1-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a first command sent to the logic circuit package including the I2C address of the logic circuit package. There is no such limitation described in the specification.
Dependent claims 2-19 do not further clarify the undetermined limitation and are rejected for the same reason.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 recites “the time period” in line 4.  recite the limitation "the switching time".  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 1, Applicant recites the phrases "an only vertical orientation" and “an only horizontal orientation” on lines 4 and 5 and it is not clear whether the phrase “an only” was intended as a modifier for to verb (i.e., identifying along only one orientation… which orientation is either the vertical orientation or the horizontal orientation) or the noun (i.e., identifying an orientation which is only vertical, etc.) 
Dependent claim 29 does not further clarify the undetermined limitation and is rejected for the same reason.


Indication of Allowable Subject Matter
Claims 1-19 have been rejected under 35 U.S.C. 112(b) but would otherwise be allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites

generation of a low voltage condition on the I2C serial bus for a duration based on the time period included in the first command;
not responding to further commands during the low voltage condition; and
causing a return to a default voltage condition on the serial data bus, independent of one or more of an I2C data signal or an I2C clock signal.
Independent claim 20 recites 
a replaceable print material supply cartridge including a logic circuitry package comprising a plurality of delay circuits associated with different durations,
wherein, in response to receiving a first command including a time period, the logic circuit package causing:
generation of a low voltage condition on the serial bus for a duration based on the time period included in the first command;
not responding to further commands during the low voltage condition;
returning to a default voltage condition on the serial data bus; and 
selecting one of the plurality of delay circuits based on the time period.
Independent claim 24 recites 
in response to receiving a first command indicating a time period, the logic circuit package causing:
generation of a low voltage condition on the serial bus for a duration;
return to a default voltage condition after the duration; and

Independent claim 27 recites
in response to the logic circuitry package receiving a first command, the logic circuitry package causing:
generation of a low voltage condition on the serial bus for a duration; and
monitoring a duration of a time period related to the serial data line without reference to a clock signal of a serial clock line of the serial data bus, thereby facilitating the host printer to, when coupled and during the low voltage condition, verify a position of the cartridge along the serial bus independent of data communications over the serial data line
Independent claim 28 recites 
wherein, the logic circuitry is configured to pull a voltage low based on a variable time period as provided by the host printer to facilitate the host printer to determine a position of the cartridge along the serial bus independent of a clock signal over the serial bus, by: 
in response to the logic circuitry package receiving a first command including a first address associated with the cartridge and a first time period, the logic circuitry package is to:
cause generation of a low voltage condition on the serial bus for a first duration based on the time period;
causing a return to a default voltage condition on the serial data bus after the first duration; and

 causing generation of a low voltage condition on the serial bus for a second duration based on the second time period, the second duration different from the first duration; and
causing a return to a default voltage on the serial data bus after the second duration.
Independent claim 30 recites
a timer to operate at a frequency that is higher than the clock frequency,
wherein, in response to the logic circuitry package receiving a first command, the first command indicating a time period, the logic circuitry is to:
cause generation of a low voltage condition on the serial data bus for a duration based on the time period, 
monitor the duration of the time period using the timer, 
cause removal of the low voltage condition on the serial data bus at the end of the time period, and 
cause a return to a default voltage condition on the serial data bus.  
Independent claim 31 recites
in response to receiving a first command, the first command indicating a time period, the logic circuitry package is to: 

after the duration, cause a return to a default voltage condition on the serial data bus, thereby facilitating the host printer to, when coupled and during the low voltage condition, verify a position of the cartridge along the serial bus independent of one or more of I2C data or clock communications over the serial data line.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-19, 21-23, 25-26 and 29 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL F PAYER/Primary Examiner, Art Unit 2674